DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the claim, and drawing amendments filed on 06/10/2020.  As directed by the amendment: claims 1, 22, 67, 107, and 128 are amended; claims 5, 10-13, 29, 37, 40-45, 47-55, 75, 78-79, 92-95, 98-99, 111, 117-119, 122, 135, 143, 146-151, 153-161, and 174-176 are withdrawn; and no claims have been added. Thus, claims 1, 3-16, 19-69, 71-104, 107-166 and 174-176 are presently pending in this application.
Applicant’s arguments with regard to “diamond-like” are persuasive therefor rejections of claims 100, 104, and 107 under 35 USC § 112 are therefor withdrawn. Applicant’s amendments 
Applicant’s amendments to claims 1, 22, 67, 107 and 128 are sufficient to overcome Examiner’s rejections under 35 USC § 112 of these claims and are therefore withdrawn.
Response to Arguments
Applicant’s arguments dated 12/10/2021 with respect to rejections under 35 USC § 112 are considered persuasive. Applicants arguments regarding amendments to claim 107 overcoming rejections under 35 USC § 103, are not found persuasive. Applicant’s 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 3-4, 6-9, 14-16, 19-23, 27, 30-36, 38-39, 46, 56-60, 65-74, 76-77, 80-91, 96-97, 100-104, 107-110, 112-116, 120-121, 123-129, 133, 136-142, 144-145, 152, and 162-164 is/are rejected under 35 U.S.C. 103 as obvious over Bourke, JR. et al. (US 2010/0016783 A1) in view of Bourke, JR. et al. (US 2014/0323946 A1) herein after referred to as Bourke3, as evidenced by Applicants disclosure.
In regards to claim 1:
Bourke, Jr discloses a method for effecting a predetermined change in biological activity to a target structure (Abstract “The methods may be performed in situ in a non-invasive manner by application of an initiation energy to a subject thus producing an effect on or change to the target structure”), comprising: providing in within a close proximity to or within the target structure one or more light 5 emitters (Para. 82 “The initiation energy is absorbed by the nanoparticles. The nanoparticles, in turn, re-emit light having a wavelength from 500 to 1100 nm, preferably, UV-A light, wherein the re-emitted energy activates the photoactivatable agent” the range of 500 to 1100 nm is considered to be at least two different wavelengths.), each wavelength of light associated with a different biological response (Para. 6 “Certain wavelengths of light at certain intensities (delivered by laser, LED or another monochromatic source) will, for example, aid tissue regeneration” Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”), wherein the one or more light emitters comprise at least one energy modulation agent which adsorbs, intensifies or modifies an applied initiation energy into an energy that effects the predetermined change in said target structure (Para. 82 “photodynamic therapy comprising administering light-emitting nanoparticles and a photoactivatable agent, which may be activated by the light re-emitted from the nanoparticles” nanoparticles considered to be the energy modulation agent); applying the initiation energy from at least one source to the target structure (Abstract "an initiation energy to a subject thus producing an effect on or change” Para. 82 “An initiation energy source is usually a light emitting diode, laser, incandescent lamp, or halogen light, which emits light having a wavelength ranging from 350 to 1100 nm. The initiation energy is absorbed by the nanoparticles. The nanoparticles, in turn, re-emit light having a wavelength from 500 to 1100 nm,”).
It would have been obvious to one of ordinary skill, prior to the effective date of filing, to pick multiple nanoparticles emitting different wavelengths in order to target multiple biological responses simultaneously. This would have been motivated by Bourke’s disclosure (Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment
Bourke does not appear to explicitly disclose the one or more emitters as claimed. Bourke as evidenced by Applicant’s disclosure teaches, one or more light emitters, each capable of emitting at least two different wavelengths of light, activating plural biological responses in the target structure depending on the different wavelengths of light provided internally within the target structure by the one or more light emitters, wherein 10 the different wavelengths activate different biological responses simultaneously (Bourke3 teaches the use of CaWO4 as an emitter for phototherapy treatment. Para. 49 “FIG. 13D is a schematic of the spectral output of a visible CaWO.sub.4 phosphor under X-Ray excitation from different energy level and different flux x-rays”, Fig. 13D, Para. 141-143 “Accordingly, in one embodiment of the invention, there is provided a method for light stimulation within a medium. The method includes introducing a first plurality of light-emitting particles into the medium, introducing a second plurality of light-emitting particles into the medium, exposing the first plurality of light-emitting particles to an initiating excitation of light energy or particle beam energy to produce from the first plurality of light-emitting particles a first output energy having photocatalysis potential to activate photoactivatable agents in the medium, and exposing the second plurality of light-emitting particles to an initiating excitation of light energy or particle beam energy to produce from the second plurality of light-emitting particles a second output energy complementary to the first output. A combination of energy emission from the first and second plurality of energy emitting particles produces a combined energy capable of activating chemical agents inside the medium. [0142] One attribute of this invention is to provide phosphor materials capable of specific light outputs under X-Ray excitation in the absence of line-of-sight access to the external 4, line 3-10 “By selection of one or more of the phosphors noted above (or others known in the art), the present invention permits one to provide in a vicinity of or within a target structure one or more light emitters capable of emitting different wavelengths corresponding to respective biological responses, and permits the activation of one or more biological responses in the target structure depending on at least one or more different wavelengths of light generated internally or provided internally within the subject, wherein the different wavelengths activate the respective biological responses (i.e., selective activation”. Examiner notes Applicant’s disclosure teaches the CaWO4
It would have been obvious, prior to the effective date of filing, to modify the energy emitter taught by Bourke to use CaWO4 taught by Bourke3. This would have been motivated by Bourke’s disclosure (Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”) combined with the B16 mouse melanoma cells treatment results taught by Bourke3 (Fig. 26, Para. 76 “FIG. 26 is a schematic of the results from a clonogenic assay for B16 mouse melanoma cells treated with a CaWO.sub.4 phosphor”). It is further motivated by Bourke3 (Para. 157 “Some of the materials of interest include phosphors such as YTaO4, YVO.sub.4, YNbO.sub.4 and CaWO.sub.4. Each of these lattice structures is an effective X-Ray absorber and a strong UV emitter. The absorption spectra exhibit strong and broad bands in the UV.” (emphasis added)). 
In regards to claim 3:
The method of claim 1, Bourke does not appear to explicitly teach the biological responses as claimed. Bourke3 as evidenced by Applicant’s disclosure teaches, wherein activating plural biological responses comprises activating a first biological response with a first wavelength of light and a second biological response with a second wavelength of light (Bourke3 teaches the use of CaWO4 as an emitter for phototherapy treatment. Para. 49 “FIG. 13D is a schematic of the spectral output of a visible CaWO.sub.4 phosphor under X-Ray excitation from different energy level and different flux x-rays”, Fig. 13D, Para. 141-143 “Accordingly, in one embodiment of the invention, there is provided a method for light stimulation within a medium. The method includes 4, line 3-10 “By selection of one or more of the phosphors noted above (or others known in the art), the present invention permits one to provide in a vicinity of or within a target structure one or more light emitters capable of emitting different wavelengths corresponding to respective biological responses, and permits the activation of one or more biological responses in the target structure depending on at least one or more different wavelengths of light generated internally or provided internally within the subject, wherein the different wavelengths activate the respective biological responses (i.e., selective activation”. Examiner notes Applicant’s disclosure 4 is inherently capable of producing different wavelengths under excitation and these wavelengths would permit the activation of one or more biological responses as a result. See MPEP 2112(I) “the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.”, See also MPEP 2112.01(I) PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT).
It would have been obvious, prior to the effective date of filing, to modify the energy emitter taught by Bourke to use CaWO4 taught by Bourke3. This would have been motivated by Bourke’s disclosure (Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”) combined with the B16 mouse melanoma cells treatment results taught by Bourke3 (Fig. 26, Para. 76 “FIG. 26 is a schematic of the results from a clonogenic assay for B16 mouse melanoma cells treated with a CaWO.sub.4 phosphor”). It is further motivated by Bourke3 (Para. 157 “Some of the materials of interest include phosphors such as YTaO4, YVO.sub.4, YNbO.sub.4 and CaWO.sub.4. Each of these lattice structures is an effective X-Ray absorber and a strong UV emitter. The absorption spectra exhibit strong and broad bands in the 
In regards to claim 4:
The method of claim 3, wherein activating the first biological response comprises activating psoralen (Para 210-211 “Suitable photoactive agents include, but are not limited to: psoralens”).
In regards to claim 6:
The method of claim 3, wherein activating the first biological response comprises at least one of photoactivating a drug, sterilizing the target structure, photoactivating psoralen, generating a reactive oxygen species, inducing an autoimmune response, exciting a DNA strand of a cancer cell, redirecting a metabolic 30 pathway, up-regulating genes, down-regulating genes, secreting cytokines, altering cytokine receptor responses, releasing metabolites, or combinations thereof (Para 210-211 “Suitable photoactive agents include, but are not limited to: psoralens” Considered to be photoactivating a drug).
In regards to claim 7:
The method of claim 3, wherein activating the second biological response comprises at least one of photoactivating a drug, sterilizing the target structure, photoactivating psoralen, generating a reactive oxygen species, inducing an autoimmune response, exciting a DNA strand of a cancer cell, redirecting a metabolic 5 pathway, up-regulating genes, down-regulating genes, secreting cytokines, altering 
In regards to claim 8:
The method of claim 3, wherein activating the first biological response comprises bonding a pharmaceutical agent to a cellular structure (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”).
In regards to claim 9:
The method of claim 8, wherein the bonding comprises bonding the pharmaceutical agent to at least one of nuclear DNA, mRNA, rRNA, ribosome, or mitochondrial DNA (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”).
In regards to claim 14:
The method of claim 3, wherein activating the first biological response comprises photoactivating a pharmaceutical agent (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”), and wherein activating the second 
In regards to claim 15:
The method of claim 1, wherein the predetermined change modifies the target structure or modulates the biological activity of the target structure (Para. 109 “wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure”).
In regards to claim 16:
The method of claim 1, further comprising contacting the target structure with at least one activatable pharmaceutical 10 agent (PA) that is capable of effecting said predetermined change in the target structure when activated the one or more different wavelengths of light provided internally within the target structure (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount” binding to DNA is considered to fully capable of effecting said predetermined change of binding to DNA when activated by different wavelengths of light provided internally within the target structure).
In regards to claim 19
The method of claim 1, wherein said at least one energy modulation agent comprises at least one of a biocompatible fluorescing metal nanoparticle, fluorescing 25 metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting 30 intense luminescence (Para. 185 “the modulation agent is one or more members selected from a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle…”).
In regards to claim 20:
The method of claim 1, wherein said at least one energy modulation agent decreases a wavelength of the initiation energy (Claim 10 “wherein said energy modulation agent decreases the wavelength of the initiation energy”).
In regards to claim 21:
The method of claim 20, wherein said at least one energy modulation agent comprises inorganic materials selected from the group consisting of: metal oxides; metal sulfides; doped metal oxides; and mixed metal chalcogenides (Para. 185 “the modulation agent is one or more members selected from a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle…gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle
In regards to claim 22:
The method of claim 20, wherein said at least one energy modulation agent comprises at least one member selected from the group consisting of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, ZnS; ZnSe; MgS; CaS and alkali lead silicate compositions which contain one or more of SiO2, B203, Na2O, K20, PbO, MgO, or 10 Ag, and combinations or alloys or layers thereof (Para. 185 “silver nanoparticle”).
In regards to claim 23:
The method of claim 20, wherein said at least one energy modulation agent comprises at least one of ZnSeS:Cu, Ag, Ce, Tb; CaS: Ce,Sm; La202S:Tb; Y202S:Tb; Gd202S:Pr, Ce, F; LaPO4 (Para. 185 “silver nanoparticle”).
In regards to claim 27:
The method of claim 1, wherein said at least one energy modulation agent increases a wavelength of the initiation energy (Claim 11 “wherein said energy modulation agent increases the wavelength of the initiation energy”).
In regards to claim 30:
The method of claim 1, wherein said predetermined change does not result in destruction or inactivation of the target structure (Claim 13 “said predetermined change does not result in destruction or inactivation of the target structure”).
In regards to claim 31:
The method of claim 1, wherein said predetermined change enhances an 15 activity of the target structure (Claim 14 “said predetermined change enhances an activity of the target structure”).
In regards to claim 32:
The method of claim 1, wherein the target structure is a eukaryotic cell (Claim 16 “target structure is a eukaryotic cell”).
In regards to claim 33:
The method of claim 1, wherein the target structure is a prokaryotic cell (Claim 17 “target structure is a prokaryotic cell”).
In regards to claim 34:
The method of claim 1, wherein the target structure is a subcellular structure (Claim 18 “target structure is a subcellular structure”).
In regards to claim 35:
The method of claim 34, wherein the subcellular structure is a cell 25 membrane, a nuclear membrane, cell nucleus, nucleic acid, mitochondria, ribosome, or other cellular organelle or component (Claim 19).
In regards to claim 36
The method of claim 1, wherein the target structure is an extracellular structure (Claim 20).
In regards to claim 38:
The method of claim 1, wherein the target structure is a cellular tissue (Claim 22).
In regards to claim 39:
The method of claim 1, wherein the predetermined change results in treatment of a condition, disorder or disease in said subject (Claim 23).
In regards to claim 46:
The method of claim 39, wherein said predetermined change comprises enhancement of tissue growth, nerve regeneration or sensory regeneration/restoration (Claim 30).
In regards to claim 56:
The method of claim 1, wherein said predetermined change comprises 20 modulating cell growth and division (Claim 40).
In regards to claim 57:
The method of claim 1, wherein said predetermined change comprises modulation of an activity, quantity, or number of intracellular components in a cell (Claim 
In regards to claim 58:
The method of claim 1, wherein said predetermined change comprises modulation of an activity, quantity, or number of extracellular components produced by, excreted by, or associated with a cell (Claim 42).
In regards to claim 59:
The method of claim 1, wherein the initiation energy is UV radiation, 30 visible light, IR radiation, x-rays, gamma rays, an electron beam, microwaves or radio waves (Claim 43).
In regards to claim 60:
The method of claim 1, wherein the different wavelengths of the light provided internally within the subject are generated in-situ in the subject (Para. 82. “The nanoparticles, in turn, re-emit light having a wavelength from 500 to 1100 nm” Para. 199 “Exemplary energy modulation agents may include… gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle” Para. 208 “photoactivatable agent, is exposed in situ to an activating energy emitted from an energy modulation agent, which, in turn receives energy from an initiation energy source”).
In regards to claim 65
The method of claim 1, wherein a plasmonics-active agent is further applied which enhances or modifies the initiation energy, such that enhanced initiation energy causes the predetermined change in said target structure by the plasmonics-active agent with or without an energy modulation agent (Para. 111 “contacting said target structure with at least one activatable pharmaceutical agent (PA) that is capable of effecting a predetermined change in a target structure when activated, optionally in the presence of at least one member selected from the group consisting of energy modulation agents, plasmonics-active agents and combinations thereof,”).
In regards to claim 66:
The method of claim 1, wherein a plasmonics-active agent is further applied which enhances or modifies the initiation energy, such that enhanced initiation energy is absorbed, intensified or modified by an energy modulation agent into the energy that affects the predetermined change in said target structure (Para. . 111 “contacting said target structure with at least one activatable pharmaceutical agent (PA) that is capable of effecting a predetermined change in a target structure when activated, optionally in the presence of at least one member selected from the group consisting of energy modulation agents, plasmonics-active agents and combinations thereof,” Para. 114-115 "wherein the plasmonics-active agent, if present, enhances or modifies the applied initiation energy or the activation energy generated by the energy modulation agent, or both; and [0115] thus causing the predetermined change to the target structure to occur”).
In regards to claim 67
The method of claim 1, providing at least one plasmonics-active agent within close proximity to or within the target structure (Para.111 “in the presence of at least one member selected from the group consisting of energy modulation agents, plasmonics-active agents and combinations thereof”).
In regards to claim 68:
The method of claim 67, wherein the plasmonics-active comprises 30 plasmonics-active metal nanostructures (Para. 397 “plasmonics metal nanoparticles”).
In regards to claim 69:
The method of claim 68, wherein the metal nanostructures are nanospheres, nanorods, nanocubes, nanopyramids, nanoshells, multi-layer nanoshells and combinations thereof (Para. 443-444 “Metal nanocube and nanotriangle/nanoprism; and [0444] (J) Metal cylinder” Fig. 9).
In regards to claim 71:
The method of claim 1, wherein said predetermined change modifies the 10 target structure and modulates biological activity of the target structure thus treating a condition, disorder or disease affecting the target structure (Claim 60).
In regards to claim 72:
The method of claim 71, wherein said condition, disorder, or disease is mediated by abnormal cellular proliferation and said predetermined change 15 ameliorates the 
In regards to claim 73:
The method of claim 72, wherein said abnormal cellular proliferation is higher than that of cells from a subject not having said condition, disorder or disease (Para. 127 “Abnormal cellular proliferation may be higher than that of cells from a subject not having said condition, disorder or disease or may be lower”).
In regards to claim 74:
The method of claim 72, wherein said abnormal cellular proliferation is lower than that of cells from a subject not having said condition, disorder or disease (Para. 127 “Abnormal cellular proliferation may be higher than that of cells from a subject not having said condition, disorder or disease or may be lower”) .
In regards to claim 76:
The method of claim 71, wherein the initiation energy is x-rays, gamma rays, an electron beam, UV radiation, visible light, or infrared radiation (Claim 44 “wherein the initiation energy is UV-A, visible photon energy, or near infrared energy, x-rays, gamma rays, an electron beam, microwaves or radio waves”).
In regards to claim 77
The method of claim 71, wherein the initiation energy has the capability of penetrating completely through the subject (wherein the initiation energy is UV-A, visible photon energy, or near infrared energy, x-rays, gamma rays, an electron beam, microwaves or radio waves” x-rays and gamma rays are fully capable of passing through a subject such as a human body).
In regards to claim 80:
The method of Claim 71, wherein activating comprises activating a pharmaceutical agent which is photoactivatable (claim 134 wherein the at least one activatable pharmaceutical agent is a photoactivatable agent”).
In regards to claim 81:
The method of Claim 80, wherein the pharmaceutical agent is selected 20 from psoralens, pyrene cholesteryloleate, acridine, porphyrin, fluorescein, rhodamine, 16-diazorcortisone, ethidium, transition metal complexes of bleomycin, transition metal complexes of deglycobleomycin organoplatinum complexes, alloxazines, vitamin Ks, vitamin L, vitamin metabolites, vitamin precursors, naphthoquinones, naphthalenes, naphthols and derivatives thereof having planar molecular 25 conformations, porphorinporphyrins, dyes and phenothiazine derivatives, coumarins, quinolones, quinones, and anthroquinones (Claim 135 “wherein the at least one activatable pharmaceutical agent is selected from psoralens…”).
In regards to claim 82
The method of Claim 80, wherein the pharmaceutical agent is a psoralen, a coumarin, a porphyrin or a derivative thereof (Claim 135 “wherein the at least one activatable pharmaceutical agent is selected from psoralens…”).
In regards to claim 83:
The method of Claim 80, wherein the pharmaceutical agent is 8-MOP or 30 AMT (Claim 137 "wherein the at least one activatable pharmaceutical agent is 8-MOP or AMT.”).
In regards to claim 84:
The method of Claim 80, wherein the pharmaceutical agent is one selected from 7,8-dimethyl-10-ribityl, isoalloxazine, 7,8,10-trimethylisoalloxazine, 7,8-dimethylalloxazine, isoalloxazine-adenine dinucleotide, alloxazine mononucleotide, aluminum (III) phthalocyanine tetrasulonate, hematophorphyrin, and  5 phthadocyanine (Claim 138 “wherein the at least one activatable pharmaceutical agent is one selected from 7,8-dimethyl-10-ribityl...”).
In regards to claim 85:
The method of Claim 80, wherein the pharmaceutical agent is coupled to a carrier that is capable of binding to a receptor site on or near the target structure (Claim 139).
In regards to claim 86
The method of Claim 85, wherein the carrier is one selected from insulin, interleukin, thymopoietin or transferrin (Claim 140).
In regards to claim 87:
The method of Claim 85, wherein the pharmaceutical agent is coupled to the carrier by a covalent bond (Claim 141).
In regards to claim 88:
The method of Claim 85, wherein the pharmaceutical agent is coupled to the carrier by non-covalent bond (Claim 142).
In regards to claim 89:
The method of Claim 85, wherein the receptor site is one selected from 15 nucleic acids of nucleated cells, antigenic sites on nucleated cells, or epitopes (Claim 143).
In regards to claim 90:
The method of Claim 80, wherein the pharmaceutical agent has an affinity for the target structure (Claim 144).
In regards to claim 91:
The method of Claim 80, wherein the target structure is a target cell and the at least one activatable pharmaceutical agent is capable of being preferentially 20 absorbed 
In regards to claim 96:
The method of claim 80, wherein said predetermined change enhances the expression of, promotes the growth of, or increases the quantity of said target structure (Claim 176)
In regards to claim 97:
The method of claim 80, wherein said predetermined change enhances, 10 inhibits or stabilizes the usual biological activity of said target structure compared to a similar untreated target structure (Claim 177).
In regards to claim 100:
The method of claim 1, wherein the one or more light emitters comprise at least one of a diamond light emitter or a diamond-like carbon light emitter (Para. 553 “photons and enhanced electromagnetic fields (plasmons). Such a concept involving coupling between excitons and plasmons can be used to enhance a phototherapy modality, referred to as Exciton-Plasmon Enhanced Phototherapy (EPEP)”; Para. 554 “Exciton-Plasmon Interaction and Hybrid Excitons in Semiconductor-Metal Nanoparticle Assemblies, Nano Lett., Vol. 6, No. 5, 984, 2006]. Bondarev et al also described a theory for the interactions between excitonic states and surface electromagnetic modes in small-diameter (<1 nm) semiconducting single-walled carbon nanotubes (CNs). [I. V Bondarev, K Tatur and L. M. Woods, Strong exciton-plasmon coupling in 
In regards to claim 101:
The method of claim 1, wherein the one or more light emitters comprise one or more coated energy modulation agents (Para. 158 “is an photomicrograph showing nanocaps (half-nanoshells) comprising polystyrene nanospheres coated with silver.” Para. 185 “the energy modulation agent can increase the wavelength of the photonic initiation energy. In a different embodiment the modulation agent is one or more members selected from a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle” Para. 158 discloses the nanospheres coated with silver and para. 185 discloses the silver as an energy modulation agent).
In regards to claim 102:
The method of claim 1, wherein the one or more coated energy modulation agents have a biocompatible coating (Para. 158 “is an photomicrograph showing nanocaps (half-nanoshells) comprising polystyrene nanospheres coated with silver.” Para. 185 “the energy modulation agent can increase the wavelength of the photonic initiation energy. In a different embodiment the modulation agent is one or more members selected from a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle” Para. 158 discloses the nanospheres coated with silver and para. 185 
In regards to claim 103:
The method of claim 1, wherein the biocompatible coating comprises at 30 least one of poly(esters) based on polylactide (PLA), polyglycolide (PGA), polycarpolactone (PCL), poly(hydroxyalkanoate)s of the PHB-PHV class, poly(ester)s, natural polymers, modified poly(saccharide)s, starch, cellulose, chitosan, polyethylene oxides, poly(ether)(ester) block copolymers, and ethylene vinyl acetate copolymers (Para. 445 “In a further embodiment of the present invention, the PA drug molecules can be incorporated into a material (e.g., biocompatible polymer) that can form a nanocap onto the metal (gold) nanoparticles. The material can be a gel or biocompatible polymer that can have long-term continuous drug release properties. Suitable gel or biocompatible polymers include, but are not limited to poly(esters) based on polylactide (PLA), polyglycolide (PGA)…”).
In regards to claim 104:
The method of claim 1, wherein the biocompatible coating comprises at least one of a silica, a silicate, nano-diamond film, a diamond like carbon coating, or a graphene material (Para. 459 “The ability to fabricate core-shell particles where the core is metal and the shell is composed of latex, silica”).
In regards to claim 107
A method for affecting a predetermined change in biological activity to a target structure, comprising (Abstract “The methods may be performed in situ in a non-invasive manner by application of an initiation energy to a subject thus producing an effect on or change to the target structure”):  25 providing within close proximity to or within the target structure one or more diamond or diamond-like carbon light emitters capable, upon exposure to an applied initiation energy, of emitting one or more wavelengths of light corresponding to respective one or more biological responses (Para. 553 “photons and enhanced electromagnetic fields (plasmons). Such a concept involving coupling between excitons and plasmons can be used to enhance a phototherapy modality, referred to as Exciton-Plasmon Enhanced Phototherapy (EPEP)”; Para. 554 “Exciton-Plasmon Interaction and Hybrid Excitons in Semiconductor-Metal Nanoparticle Assemblies, Nano Lett., Vol. 6, No. 5, 984, 2006]. Bondarev et al also described a theory for the interactions between excitonic states and surface electromagnetic modes in small-diameter (<1 nm) semiconducting single-walled carbon nanotubes (CNs). [I. V Bondarev, K Tatur and L. M. Woods, Strong exciton-plasmon coupling in semiconducting carbon nanotubes]”; Para. 556 “FIG. 29 shows various embodiments of EPEP probes of the present invention showing the exciton-plasmon coupling”; Fig. 29); applying the initiation energy from at least one source to the target structure, thereby activating the one or more biological responses in the target structure depending 30 on the emitted one or more wavelengths of light provided internally within the target structure from the one or more diamond or diamond-like carbon light emitters (Para. 557 “plasmons that enhance the X ray excitation that subsequently leads to an increase in the energy modulation agent light emission, ultimately enhancing the efficiency of 
In regards to claim 108:
The method of claim 107, wherein the initiation energy contacts the target structure, activates the one or more biological responses, and induces the predetermined change in the target structure (Para. 557 “plasmons that enhance the X ray excitation that subsequently leads to an increase in the energy modulation agent light emission, ultimately enhancing the efficiency of photoactivation, i.e. phototherapy”, Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”, Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters)” the predetermined change is merely the physicians treatment choice made at the time of treatment, a choice as taught Bourke).
In regards to claim 109
The method of claim 107, wherein the activating biological responses 5 comprises at least one of 1) activating a first biological response with a first wavelength of light and 2) activating a second biological response with a second wavelength of light (Para. 6, 7, 51, and Fig. 13 It is inherent to one of ordinary skill in the art the first and second biological responses will be activated by an emitter that is emitting a broad spectrum wavelength range covering multiple wavelengths, which are required to activate the individual biological responses. Para. 82. “The nanoparticles, in turn, re-emit light having a wavelength from 500 to 1100 nm” is disclosed as emitting all the wavelengths in the range from 500 to 1100 nm and would necessarily activate the biological responses associate with those wavelengths to include a first and a second biological response.).
It would have been obvious to one of ordinary skill, prior to the effective date of filing, to pick nanoparticles emitting a first and nanoparticles emitting second wavelength to emit in order to target a first and second biological response. This would have been motivated by Bourke’s disclosure (Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). This is interpreted to include the choice of treatment including targeting multiply responses simultaneously in order to treat a severe disorder or any disease with multiple symptoms or characteristics to target.
In regards to claim 110
The method of claim 109, wherein activating a first biological response comprises activating psoralen (Para 210-211 “Suitable photoactive agents include, but are not limited to: psoralens”).
In regards to claim 112:
The method of claim 109, wherein activating a first biological response comprises at least one of photoactivating a drug, sterilizing the target structure, photoactivating psoralen, generating a reactive oxygen species, inducing an 15 autoimmune response, exciting a DNA strand of a cancer cell, redirecting a metabolic pathway, up-regulating genes, down-regulating genes, secreting cytokines, altering cytokine receptor responses, releasing metabolites, or combinations thereof (Para 210-211 “Suitable photoactive agents include, but are not limited to: psoralens” Considered to be photoactivating a drug).
In regards to claim 113:
The method of claim 109, wherein activating a second biological response comprises at least one of photoactivating a drug, sterilizing the target 20 structure, photoactivating psoralen, generating a reactive oxygen species, inducing an autoimmune response, exciting a DNA strand of a cancer cell, redirecting a metabolic pathway, up-regulating genes, down-regulating genes, secreting cytokines, altering cytokine receptor responses, releasing metabolites, or combinations thereof (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount” 
In regards to claim 114:
The method of claim 109, wherein activating a first biological response 25 comprises bonding a pharmaceutical agent to a cellular structure (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”).
In regards to claim 115:
The method of claim 114, wherein the bonding comprises bonding the pharmaceutical agent to at least one of nuclear DNA, mRNA, rRNA, ribosome, or mitochondrial DNA (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”).
In regards to claim 116:
The method of claim 109, wherein at least one of said activating a first 30 biological response and said activating a second biological response comprises altering a cellular response or a metabolic rate of the target structure (Para. 109 “wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure” modulating the biological activity of the cell is considered to include metabolic rate).
In regards to claim 120:
The method of claim 109, wherein activating a first biological response comprises photactivating a pharmaceutical agent (Para. 208 “In one preferred embodiment, the activatable pharmaceutical agent is capable of chemically binding to the DNA or mitochondria at a therapeutically effective amount”), and wherein activating a second biological response comprises heating a local area of the target structure (Para. 13 “induction of local transient (very short time) heating of absorbing chromophores is possible”).
In regards to claim 121:
The method of claim 107, wherein the predetermined change modifies the target structure or modulates the biological activity of the target structure (Para. 109 “wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure”).
In regards to claim 123:
The method of claim 107, wherein said initiation energy generates light that induces the predetermined change in the target structure with or without an energy modulator or a photoactive agent (Claim 5 “initiation energy generates light that induces a predetermined change in the target structure with or without an energy modulator or photoactive agent.”).
In regards to claim 124
The method of claim 107, further comprising administering to said subject at least one energy modulation agent which adsorbs, intensifies or modifies 25 said initiation energy into an energy that in conjunction with light from the one or more diamond or diamond-like carbon light emitters effects the predetermined change in said target structure (Para. 82 “photodynamic therapy comprising administering light-emitting nanoparticles and a photoactivatable agent, which may be activated by the light re-emitted from the nanoparticles” nanoparticles considered to be the energy modulation agent; Para. 553 “photons and enhanced electromagnetic fields (plasmons). Such a concept involving coupling between excitons and plasmons can be used to enhance a phototherapy modality, referred to as Exciton-Plasmon Enhanced Phototherapy (EPEP)”; Para. 554 “Exciton-Plasmon Interaction and Hybrid Excitons in Semiconductor-Metal Nanoparticle Assemblies, Nano Lett., Vol. 6, No. 5, 984, 2006]. Bondarev et al also described a theory for the interactions between excitonic states and surface electromagnetic modes in small-diameter (<1 nm) semiconducting single-walled carbon nanotubes (CNs). [I. V Bondarev, K Tatur and L. M. Woods, Strong exciton-plasmon coupling in semiconducting carbon nanotubes]”; Para. 556 “FIG. 29 shows various embodiments of EPEP probes of the present invention showing the exciton-plasmon coupling”; Fig. 29; placing the energy modulation and diamond like carbon light emitters together in the target area would necessarily work in conjunction. Para. 51 “The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.” The physician utilizing these elements together is considered to within the choice of therapy taught by 
In regards to claim 125:
The method of claim 124, wherein said at least one energy modulation agent comprises at least one of a biocompatible fluorescing metal nanoparticle, fluorescing 30 metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined 145WO 2016/028680 PCT/US2015/045500 electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence (Para. 185 “the modulation agent is one or more members selected from a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle…”).
In regards to claim 126:
The method of claim 124, wherein said at least one energy modulation agent decreases a wavelength of the initiation energy (Claim 10 “wherein said energy modulation agent decreases the wavelength of the initiation energy”).
In regards to claim 127:
The method of claim 126, wherein said at least one energy modulation agent comprises inorganic materials selected from the group consisting of: metal oxides; metal sulfides; doped metal oxides; and mixed metal chalcogenides Para. 185 “the modulation agent is one or more members selected from a biocompatible fluorescing gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle…”).
In regards to claim 128:
The method of claim 126, wherein said at least one energy modulation agent comprises at least one member selected from the group consisting of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, 10 LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, ZnS; ZnSe; MgS; CaS and alkali lead silicate compositions which which contain one or more of SiO2, B203, Na20, K20, PbO, MgO, or Ag (Para. 185 “silver nanoparticle”).
In regards to claim 129:
The method of claim 126, wherein said at least one energy modulation agent comprises at least one of ZnSeS:Cu, Ag, Ce, Tb; CaS: Ce,Sm; La202S:Tb;  15 Y202S:Tb; Gd202S:Pr, Ce, F; LaPO4 (Para. 185 “silver nanoparticle”).
In regards to claim 133:
The method of claim 124, wherein said at least one energy modulation agent increases a wavelength of the initiation energy (Claim 11 “wherein said energy modulation agent increases the wavelength of the initiation energy”).
In regards to claim 136
The method of claim 107, wherein said predetermined change does not result in destruction or inactivation of the target structure (Claim 13 “said predetermined change does not result in destruction or inactivation of the target structure”).
In regards to claim 137:
The method of claim 107, wherein said predetermined change enhances an activity of the target structure (Claim 14 “said predetermined change enhances an activity of the target structure”).
In regards to claim 138:
The method of claim 107, wherein the target structure is a eukaryotic cell (Claim 16 “target structure is a eukaryotic cell”).
In regards to claim 139:
The method of claim 107, wherein the target structure is a prokaryotic cell (Claim 17 “target structure is a prokaryotic cell”).
In regards to claim 140:
The method of claim 107, wherein the target structure is a subcellular structure.
In regards to claim 141:
The method of claim 140, wherein the subcellular structure is a cell membrane, a nuclear membrane, cell nucleus, nucleic acid, mitochondria, ribosome, or other cellular 
In regards to claim 142:
The method of claim 107, wherein the target structure is an extracellular structure (Claim 20).
In regards to claim 144:
The method of claim 107, wherein the target structure is a cellular tissue (Claim 22).
In regards to claim 145:
The method of claim 107, wherein the predetermined change results in treatment of a condition, disorder or disease in said subject (Claim 23).
In regards to claim 152:
The method of claim 145, wherein said predetermined change comprises enhancement of tissue growth, nerve regeneration or sensory regeneration/restoration (Claim 30).
In regards to claim 162:
The method of claim 107, wherein said predetermined change comprises modulating cell growth and division (Claim 40).
In regards to claim 163:
The method of claim 107, wherein said predetermined change comprises modulation of an activity, quantity, or number of intracellular components in a cell (Claim 41).
In regards to claim 164:
The method of claim 107, wherein said predetermined change comprises modulation of an activity, quantity, or number of extracellular components produced by, excreted by, or associated with a cell (Claim 42).
Claim(s) 24 and 130 is/are rejected under 35 U.S.C. 103 as obvious over Bourke, JR. et al. (US 2010/0016783 A1) in view of Veres et al. (US 2014/0074010 A1).
In regards to claim 24:
The method of claim 20, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises at least one of ZnS:Ag, ZnS:Cu, Pb, and alloys of the ZnSeS.
Veres teaches, wherein said at least one energy modulation agent comprises at least one of ZnS:Ag, ZnS:Cu, Pb, and alloys of the ZnSeS (Para. 85 “Materials particularly relevant to the invention are long decay luminophore materials where the re-emitted light is slowly released over a period of time after initial excitation… Chemical compositions of exemplary materials for use in the invention include, but are not limited to: SrAl.sub.2O.sub.4:Eu; SrAl.sub.2O.sub.4:Eu, Dy; SrAl.sub.2O.sub.4:Eu, Nd; 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the energy modulation agent taught by Bourke to be ZnS:Cu as taught by Veres. This would have been motivated by giving the physician more treatment choices that include phototherapy over a longer period of time as taught by Veres (Para. 85 “Materials particularly relevant to the invention are long decay luminophore materials where the re-emitted light is slowly released over a period of time after initial excitation”). Further Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Veres teaches optional materials for said treatment (Para. 85). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
In regards to claim 130:
The method of claim 126, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises at least one of ZnS:Ag, ZnS:Cu, Pb, and alloys of the ZnSeS.
Veres teaches, wherein said at least one energy modulation agent comprises at least one of ZnS:Ag, ZnS:Cu, Pb, and alloys of the ZnSeS (Para. 85 “Materials particularly relevant to the invention are long decay luminophore materials where the re-emitted light is slowly released over a period of time after initial excitation… Chemical compositions of exemplary materials for use in the invention include, but are not limited to: SrAl.sub.2O.sub.4:Eu; SrAl.sub.2O.sub.4:Eu, Dy; SrAl.sub.2O.sub.4:Eu, Nd; Sr.sub.4Al.sub.14O.sub.25:Eu; Sr.sub.0.5 Ca.sub.0.5 Al.sub.2O.sub.4:Eu, Dy; BaAl.sub.2O.sub.4:Eu, Nd; BaAl.sub.2O.sub.4:Eu, Sn; ZnS:Cu; ZnS:Cu…”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the energy modulation agent taught by Bourke to be ZnS:Cu as taught by Veres. This would have been motivated by giving the physician more treatment choices that include phototherapy over a longer period of time as taught by Veres (Para. 85 “Materials particularly relevant to the invention are long decay luminophore materials where the re-emitted light is slowly released over a period of time after initial excitation”). Further Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Veres teaches optional materials for said treatment (Para. 85). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
Claim(s) 25-26, 28, 131-132, and 134 is/are rejected under 35 U.S.C. 103 as obvious over Bourke, JR. et al. (US 2010/0016783 A1) in view of Vo-Dinh et al (US 2011/0021970 A1).
In regards to claim 25:
The method of claim 20, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises 20 at least one of sodium yttrium fluoride (NaYF4), lanthanum fluoride (LaF3), lanthanum oxysulfide (La202S), yttrium oxysulfide (Y202S), yttrium fluoride (YF3), yttrium gallate, yttrium aluminum garnet (YAG), gadolinium fluoride (GdF3), barium yttrium fluoride (BaYF5, BaY2Fs), gadolinium oxysulfide (Gd202S), calcium tungstate (CaWO4), yttrium oxide:terbium (Yt203Tb), gadolinium 25 oxysulphide:europium (Gd202S:Eu), lanthanum oxysulphide:europium (La202S:Eu), and gadolinium oxysulphide:promethium, cerium, fluorine (Gd202S:Pr,Ce,F), YPO4:Nd, LaPO4:Pr, (Ca,Mg)SO4:Pb, YBO3:Pr, Y2SiO5:Pr, Y2Si2O7:Pr, SrLi2SiO4:Pr,Na, and CaLi2SiO4:Pr.
Vo-Dinh teaches, wherein said at least one energy modulation agent comprises 20 at least one of sodium yttrium fluoride (NaYF4), lanthanum fluoride (LaF3), lanthanum oxysulfide (La202S), yttrium oxysulfide (Y202S), yttrium fluoride (YF3), yttrium gallate, 3), barium yttrium fluoride (BaYF5, BaY2Fs), gadolinium oxysulfide (Gd202S), calcium tungstate (CaWO4), yttrium oxide:terbium (Yt203Tb), gadolinium 25 oxysulphide:europium (Gd202S:Eu), lanthanum oxysulphide:europium (La202S:Eu), and gadolinium oxysulphide:promethium, cerium, fluorine (Gd202S:Pr,Ce,F), YPO4:Nd, LaPO4:Pr, (Ca,Mg)SO4:Pb, YBO3:Pr, Y2SiO5:Pr, Y2Si2O7:Pr, SrLi2SiO4:Pr,Na, and CaLi2SiO4:Pr (Para. 444 “suitable dielectric core materials include Y.sub.2O.sub.3, Y.sub.2O.sub.2S, NaYF.sub.4, NaYbF.sub.4, Na-doped YbF.sub.3, YAG…).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be YAG as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YAG as one of the optional choices to fit specific patient treatment needs (Para. 444). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
In regards to claim 26
The method of claim 20, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises at least one of KSrPO4:Eu2+, Pr3+, NaGdF4:Eu, Zn2SiO4:Tb3+, Yb3+, ß-NaGdF4 co-doped with Ce3+ and Tb3+ ions, and Gd2O2S:Tm or BaYF5:Eu3+.
Vo-Dinh teaches, wherein said at least one energy modulation agent comprises at least one of KSrPO4:Eu2+, Pr3+, NaGdF4:Eu, Zn2SiO4:Tb3+, Yb3+, ß-NaGdF4 co-doped with Ce3+ and Tb3+ ions, and Gd2O2S:Tm or BaYF5:Eu3+ (Para. 385 “Three-photon upconversion processes involving energy transfer from Yb3+ to Tb3+ have been reported to produce efficient UV emission in the glass ceramic containing Tb3+ /Yb3+”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be Yb3+ as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YB3+ as one of the optional choices to fit specific patient treatment needs (Para. 385). The physician would be motivated to pick the material with the appropriate corresponding inherent material 
In regards to claim 28:
The method of claim 27, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent at least 5 one of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, or SiO2 or alloys or layers thereof.
Vo-Dinh teaches, wherein said at least one energy modulation agent at least 5 one of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, or SiO2 or alloys or layers thereof (Para. 444 “suitable dielectric core materials include Y.sub.2O.sub.3, Y.sub.2O.sub.2S, NaYF.sub.4, NaYbF.sub.4, Na-doped YbF.sub.3, YAG…).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be YAG as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YAG as one of the optional 
In regards to claim 131:
The method of claim 126, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises at least one of sodium yttrium fluoride (NaYF4), lanthanum fluoride 20 (LaF3), lanthanum oxysulfide (La202S), yttrium oxysulfide (Y202S), yttrium fluoride (YF3), yttrium gallate, yttrium aluminum garnet (YAG), gadolinium fluoride (GdF3), barium yttrium fluoride (BaYF5, BaY2Fs), gadolinium oxysulfide (Gd202S), calcium tungstate (CaWO4), yttrium oxide:terbium (Yt203Tb), gadolinium oxysulphide:europium (Gd202S:Eu), lanthanum oxysulphide:europium (La202S:Eu), 25 and gadolinium oxysulphide:promethium, cerium, fluorine (Gd202S:Pr,Ce,F), YPO4:Nd, LaPO4:Pr, (Ca,Mg)SO4:Pb, YBO3:Pr, Y2SiO5:Pr, Y2Si2O7:Pr, SrLi2SiO4:Pr,Na, and CaLi2SiO4:Pr.
Vo-Dinh teaches, wherein said at least one energy modulation agent comprises at least one of sodium yttrium fluoride (NaYF4), lanthanum fluoride 20 (LaF3), lanthanum oxysulfide (La202S), yttrium oxysulfide (Y202S), yttrium fluoride (YF3), yttrium gallate, yttrium aluminum garnet (YAG), gadolinium fluoride (GdF3), barium yttrium fluoride (BaYF5, BaY2Fs), gadolinium oxysulfide (Gd202S), calcium tungstate (CaWO4), yttrium oxide:terbium (Yt203Tb), gadolinium oxysulphide:europium (Gd202S:Eu), lanthanum oxysulphide:europium (La202S:Eu), 25 and gadolinium oxysulphide:promethium, cerium, 202S:Pr,Ce,F), YPO4:Nd, LaPO4:Pr, (Ca,Mg)SO4:Pb, YBO3:Pr, Y2SiO5:Pr, Y2Si2O7:Pr, SrLi2SiO4:Pr,Na, and CaLi2SiO4:Pr. (Para. 444 “suitable dielectric core materials include Y.sub.2O.sub.3, Y.sub.2O.sub.2S, NaYF.sub.4, NaYbF.sub.4, Na-doped YbF.sub.3, YAG…).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be YAG as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YAG as one of the optional choices to fit specific patient treatment needs (Para. 444). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
In regards to claim 132:
The method of claim 126, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent comprises at least one of KSrPO4:Eu2+, Pr3+, NaGdF4:Eu, 2SiO4:Tb3+,Yb3+, R- 30 NaGdF4 co-doped with Ce3+ and Tb3+ ions, and Gd202S:Tm or BaYF5:Eu3+.
Vo-Dinh teaches, wherein said at least one energy modulation agent comprises at least one of KSrPO4:Eu2+, Pr3+, NaGdF4:Eu, Zn2SiO4:Tb3+,Yb3+, R- 30 NaGdF4 co-doped with Ce3+ and Tb3+ ions, and Gd202S:Tm or BaYF5:Eu3+ (Para. 385 “Three-photon upconversion processes involving energy transfer from Yb3+ to Tb3+ have been reported to produce efficient UV emission in the glass ceramic containing Tb3+ /Yb3+”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be Yb3+ as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YB3+ as one of the optional choices to fit specific patient treatment needs (Para. 385). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
In regards to claim 134
The method of claim 133, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said at least one energy modulation agent at least one of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, or SiO2 or alloys or layers thereof.
Vo-Dinh teaches, wherein said at least one energy modulation agent at least one of Y203, Y202S, NaYF4, NaYbF4, YAG, YAP, Nd203, LaF3, LaCl3, La203, TiO2, LuPO4, YVO4, YbF3, YF3, Na-doped YbF3, or SiO2 or alloys or layers thereof (Para. 444 “suitable dielectric core materials include Y.sub.2O.sub.3, Y.sub.2O.sub.2S, NaYF.sub.4, NaYbF.sub.4, Na-doped YbF.sub.3, YAG…).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing to modify the energy modulation agent taught by Bourke to be YAG as taught by Vo-Dinh et al. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. 13 depicts the different biological targets based on wavelength selected. Para. 51” The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Vo-Dinh teaches YAG as one of the optional choices to fit specific patient treatment needs (Para. 385). The physician would be motivated to pick the material with the appropriate corresponding inherent material 
Claim(s) 165-166 is/are rejected under 35 U.S.C. 103 as obvious over Bourke, JR. et al. (US 2010/0016783 A1) in view of Bourke, JR. et al. (US 2011/0117202 A1) hereafter referred to as Bourke2.
In regards to claim 165:
The method of claim 124, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said one or more diamond or diamond-like carbon light emitters are provided as a coating on at least a portion of a surface of the energy modulation agent.
Bourke2 teaches, wherein said one or more diamond or diamond-like carbon light emitters are provided as a coating on at least a portion of a surface of the energy modulation agent (Fig. 28, Para. 60 “schematic representation of an alumino silicate nano-particle coated with nano -diamond film or diamond like carbon or highly conductive graphene material”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the energy modulation agent taught by Bourke to be the energy modulation nanoparticle coated with diamond like carbon taught by Bourke2. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the irradiation (wavelength, dose, intensity, irradiation time, depth of a target cell, and continuous wave or pulsed mode, pulse parameters”, Para. 51 immune response, Fig. The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Bourke2 teaches an upconverting composite nanoparticle (Fig. 28, Para. 60). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
In regards to claim 166:
The method of claim 165, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein said one or more diamond or diamond-like carbon light emitters form a coating on all of the surface of the energy modulation agent.
Bourke2 teaches, wherein said one or more diamond or diamond-like carbon light emitters form a coating on all of the surface of the energy modulation agent.
(Fig. 28, Para. 60 “schematic representation of an alumino silicate nano-particle coated with nano -diamond film or diamond like carbon or highly conductive graphene material”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the energy modulation agent taught by Bourke to be the energy modulation nanoparticle coated with diamond like carbon taught by Bourke2. Bourke recognizes the treatment options are a choice dependent on the individual patients condition (Para. 7 “All light-induced biological effects depend on the parameters of the The choice of therapy usually depends on the location and severity of the disorder, the stage of the disease, as well as the patient's response to the treatment.”). Bourke2 teaches an upconverting composite nanoparticle (Fig. 28, Para. 60). The physician would be motivated to pick the material with the appropriate corresponding inherent material properties necessary to fit the treatment parameters.
Claim(s) 61-64 is/are rejected under 35 U.S.C. 103 as obvious over Bourke, JR. et al. (US 2010/0016783 A1) in view of Robinson et al (US 5,773,609)
In regards to claim 61:
The method of claim 60, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein the different wavelengths of the light provided internally within the subject are generated from a distal end of a catheter 5 inserted into the subject.
Robinson teaches, wherein the different wavelengths of the light provided internally within the subject are generated from a distal end of a catheter 5 inserted into the subject (Col 3:1-5 “which UV light is preferably delivered only to the target tissue by a light delivery catheter or similar delivery device”, it is obvious to one of ordinary skill in the art a light delivery catheter delivery light internally to the patient must be doing so from the distal end that is within said patient).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the positioning of the light origination taught by Bourke to be at the distal end of a catheter inserted into the subject as taught by Robinson. This would have been motivated by reducing overexposure of cells not intended to be treated to the light source. Thereby reducing side effects of the treatment.
In regards to claim 62:
The method of claim 60, taught by Bourke as described in parent claim rejection.
Bourke does not appear to explicitly teach, wherein the different wavelengths of the light provided internally within the subject are generated from energy modulation agents (Para. 82. “The nanoparticles, in turn, re-emit light having a wavelength from 500 to 1100 nm” Para. 199 “Exemplary energy modulation agents may include… gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle”).
Robinson teaches, wherein the different wavelengths of the light provided internally within the subject are generated from the distal end of the catheter (Col 3:1-5 “which UV light is preferably delivered only to the target tissue by a light delivery catheter or similar delivery device”, it is obvious to one of ordinary skill in the art a light delivery catheter delivery light internally to the patient must be doing so from the distal end that is within said patient).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery method of the energy modulation agents taught by Bourke to be emitting from a tip of a catheter as taught by Robinson. This would have been motivated by localizing the treatment of the patient. Injecting the patient with the 
In regards to claim 63:
The method of claim 60, taught by Bourke as described in parent claim rejection.
Bourke teaches, wherein the different wavelengths of the light 10 provided internally within the subject are generated from down converting materials (Claim 10 “wherein said energy modulation agent decreases the wavelength of the initiation energy”, Para. 185 “the energy modulation agent decreases the wavelength of the photonic initiation energy. In another preferred embodiment, the energy modulation agent can increase the wavelength of the photonic initiation energy”).
Robinson teaches, wherein the different wavelengths of the light 10 provided internally within the subject are generated at the distal end of the catheter (Col 3:1-5 “which UV light is preferably delivered only to the target tissue by a light delivery catheter or similar delivery device”, it is obvious to one of ordinary skill in the art a light delivery catheter delivery light internally to the patient must be doing so from the distal end that is within said patient).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery method of the energy modulation agents taught by Bourke to be emitting from a tip of a catheter as taught by Robinson. This would have 

In regards to claim 64:
The method of claim 60, taught by Bourke as described in parent claim rejection.
Bourke teaches, wherein the different wavelengths of the light provided internally within the subject are generated from up converting materials (Claim 11 “wherein said energy modulation agent increases the wavelength of the initiation energy”, Para. 185 “the energy modulation agent decreases the wavelength of the photonic initiation energy. In another preferred embodiment, the energy modulation agent can increase the wavelength of the photonic initiation energy”).
Robinson teaches, wherein the different wavelengths of the light provided internally within the subject are at the distal end of the catheter (Col 3:1-5 “which UV light is preferably delivered only to the target tissue by a light delivery catheter or similar delivery device”, it is obvious to one of ordinary skill in the art a light delivery catheter delivery light internally to the patient must be doing so from the distal end that is within said patient).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery method of the energy modulation agents taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783